DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1, 3, and 5-9 are pending. Claims 1, 5-6, and 9 have been amended. Claims 2 and 4 have been cancelled. Claims 1, 3, and 5-9 will be examined. Claims 1 and 9 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 12/21/2021.

Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed Month, Day, Year, with respect to claims 1, 3, and 5-9, have been fully considered and are persuasive.  Therefore, the rejection of claims 1 and 3-9 under 35 U.S.C. § 102 and 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) CUDDIHY et al., US 20150261219, and previously disclosed prior art reference(s) MATSUHIRA, TRUNDLE, BRADY1 and BRADY2. The grounds for rejection in view of amended claims are provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations in claims 1 and 9, “frequency of patrol” based upon; “the number of people,” and  “outside illuminance,” are indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. It is not clear how the embodiments as combined in claims 1 and 9 are performed to an explicitly defined baseline or threshold. The sequence of higher and lower and/or weighting factors for higher And lower are unclear for the combined limitations, “the number of people,” and  “outside illuminance,” so as to establish clear constraints by which the  “frequency of patrol” is determined. Furthermore, the claims do not describe any threshold values for “the number of people,” and  “outside illuminance,” in order to make clear how “frequency of patrol” is determined.
The claim(s) has/have been interpreted as best understood by the Examiner as any system which evaluates the number of people or the illuminance to determine a patrol frequency.
The dependent claims 3, and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 1, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUHIRA et al., US 20040113777, herein further known as Matsuhira in view of CUDDIHY et al., US 20150261219, herein further known as Cuddihy.

Regarding claim 1, Matsuhira discloses an autonomous driving system (paragraph [0010], security system comprising moving robots) including a plurality of mobile objects (paragraph [0055], moving robots 5(1), and 5(2)) that perform a patrol  (paragraph [0055], patrol individual rooms) autonomously on the basis of an operation command (paragraph 40, based on the command data, the operation mode data generator 7c generates operation mode data of the moving robot 5, and transmits it to the robot operation processor 12), comprising: a camera (paragraph 33, video camera 5d) provided in each of said plurality of mobile objects (paragraph [0055], moving robots 5(1), and 5(2)) and configured to acquire information (paragraph [0010], collecting first sensor information and second sensor information which are  about a number of people (paragraph [0058], remark level data is determined to assign optimum remark levels depending upon the current conditions of presence or absence of the family (i.e. number of people), AND  paragraph [0080], data modification based on monitoring data of persons (i.e. number of people), AND at least paragraph [0088-0089], observation data obtained by watching persons (i.e. number of people) includes rooms with a family member (wherein the room with a family member has a number of persons described in paragraph [0080]), and empty rooms (wherein the number of persons is zero)) in surroundings (paragraph [0010], monitoring the area to be monitored) of said mobile object (paragraph [0055], moving robots 5(1), and 5(2))  when said mobile object (paragraph [0055], moving robots 5(1), and 5(2))  is moving (paragraph [0010], a moving robot); and a controller (paragraph [0033], processor 12) configured to: determine a patrol plan (paragraph [0035], use of the remark level data optimizes operation of the moving robot 5 in accordance with individual conditions, see also at least FIGS. 6 and 8) for each of a plurality of regions (paragraph [0055], patrol individual rooms (i.e. plurality of regions) on first floor and upstairs (second floor) (i.e. plurality of regions), see also at least FIG. 5 (wherein the floors are two regions and the rooms are sub-regions of each floor)) on the basis of the outside illuminance (paragraph [0058], remark level data is determined to assign optimum remark levels depending upon the current conditions of daytime or nighttime (i.e. outside illuminance))  on the basis of said information acquired (paragraph [0010], collecting first sensor information and second sensor information which are acquired by the first and second sensors) by said camera (paragraph 33, video camera 5d) of some mobile objects among said plurality of mobile objects (paragraph [0055],  moving robots 5(1), and 5(2)) that have moved (paragraph [0010], a moving robot) in the same region (paragraph  in such a way as to make a frequency of patrol (paragraph [0088], patrol frequency) by said mobile object (paragraph [0055], moving robots 5(1), and 5(2)) higher (paragraph [0088], increases the frequency) in regions (paragraph [0055], patrol individual rooms on first floor and upstairs (second floor), see also at least FIG. 5) in which the number of people is a smaller number (paragraph [0088], empty rooms) than in regions (paragraph [0055], patrol individual rooms on first floor and upstairs (second floor), see also at least FIG. 5) in which the number of people is a larger number (paragraph [0088], rooms with a family member) that is larger than the smaller number (paragraph [0088], moving robot 5 decreases the patrol frequency of the rooms with a family member. In parallel, the robot operation processor 12 makes the robot 5 patrol the empty rooms or increases the frequency of the patrol of the empty rooms (D5) in accordance with the operation mode data) and create an operation command (paragraph 40, based on the command data, the operation mode data generator 7c generates operation mode data of the moving robot 5, and transmits it to the robot operation processor 12) according to the patrol plan (paragraph [0035], use of the remark level data optimizes operation of the moving robot 5 in accordance with individual conditions) for each region (paragraph [0055], patrol individual rooms (i.e. region) on first floor and upstairs (second floor), see also at least FIG. 5) determined by said controller (paragraph [0088], the operation mode data generator 7c generates operation mode data, and transmits it to the robot operation processor 12 of the moving robot 5 (D4)); and to make the frequency of patrol (paragraph [0088], patrol frequency) by said mobile object (paragraph [0055], moving robots 5(1), and 5(2)) higher (paragraph [0060], remark level is increased, remark level data may be the frequencies of patrol) in regions (paragraph [0055], patrol individual rooms on first floor and upstairs (second floor), see also at least FIG. 5) in which the outside illuminance is a lower illuminance (paragraph [0058], nighttime) than in regions (paragraph [0055], patrol individual rooms on first floor and upstairs (second floor), see also at least FIG. 5) in which the outside illuminance is a higher illuminance (paragraph [0058], nighttime) that is higher than the lower illuminance (paragraph [0058], remark level data is determined to assign optimum remark levels depending upon the current conditions of daytime (i.e. higher illuminance) or nighttime (i.e. lower illuminance)); and create an operation command (paragraph 40, based on the command data, the operation mode data generator 7c generates operation mode data of the moving robot 5, and transmits it to the robot operation processor 12) according to the patrol plan (paragraph [0035], use of the remark level data optimizes operation of the moving robot 5 in accordance with individual conditions) for each region (paragraph [0055], patrol individual rooms on first floor and upstairs (second floor), see also at least FIG. 5) determined by said controller (paragraph [0033], processor 12).
However, the system of Matsuhira does not explicitly state an illuminance sensor provided in each of said plurality of mobile objects that measures outside illuminance.
Cuddihy teaches a method wherein an illuminance sensor provided in each of said plurality of mobile objects that measures outside illuminance (paragraph [0030], autonomous mode controller 135 may receive one or more light signals generated by the light sensors 115 (i.e. illuminance sensor) representing the amount of ambient light outside the vehicle 100 (i.e. outside illuminance)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Matsuhira by including an illuminance sensor provided in each of said plurality of mobile objects that measures outside illuminance as taught by Cuddihy.

Additionally, the claimed invention is merely a combination of old, well known elements of vehicles operating in an autonomous mode, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 3, the combination of Matsuhira and Cuddihy disclose all elements of claim 1 above.
Matsuhira discloses further a system wherein said controller (paragraph [0033], processor 12) is further configured to determine said patrol plan (paragraph [0035], use of the remark level data optimizes operation of the moving robot 5 in accordance with individual conditions)  in such a way as to make the number of said mobile objects (paragraph [0055], moving robots 5(1), and 5(2)) employed for patrol (paragraph [0055], patrol individual rooms) larger in regions in which the number of people is the smaller number than in regions in which the number of people is the larger number (paragraph [0088], the operation mode data generator 7c generates operation mode data, and transmits it to the robot operation processor 12 of the moving robot 5 (D4). In receipt of the operation mode data, the robot operation processor 12 of the moving robot 5 decreases the patrol frequency of the rooms with a family member (i.e. larger than the occupied room).

Regarding claim 8, the combination of Matsuhira and Cuddihy disclose all elements of claim 1 above.
Matsuhira further discloses a system wherein said camera comprises a camera that captures an image of surroundings of said mobile object (paragraph 33, moving robot 5 is further equipped with a video camera 5d for acquiring images).

Regarding claim 9, all limitations have been examined with respect to the system in claim 1. The method/steps taught/disclosed in claim 9 can clearly perform on the system of claim 1. Therefore, claim 9 is rejected under the same rationale as claim 1 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuhira and Cuddihy in view of  BRADY et al., US 10233021, herein further known as Brady-1.

Regarding claim 5, the combination of Matsuhira and Cuddihy disclose all elements of claim 1 above including controller (Matsuhira, paragraph [0033], processor 12), and patrol plan (Matsuhira, paragraph [0035]).
wherein said controller is further configured to determine said patrol plan in such a way as to make the number of said mobile objects employed for patrol larger in regions in which the outside illuminance is a lower illuminance than in regions in which the outside illuminance is a higher illuminance that is higher than the lower illuminance.	
Brady-1 teaches a system wherein said controller is further configured to determine said patrol plan in such a way as to make the number of said mobile objects employed for patrol larger (column 3, lines 19-22, in some implementations, an autonomous vehicle may include and/or carry one or more other autonomous vehicles that may be deployed to provide additional security and/or safety)
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Matsuhira by including controller is further configured to determine said patrol plan in such a way as to make the number of said mobile objects employed for patrol larger as taught by Brady-1.
One would be motivated to modify Matsuhira in view of  Brady-1 for the reasons stated in Brady-1, column 3, lines 30-35, to continuously evaluate the area and determine if one or more security measures need to be performed.  Furthermore, making the number of said mobile objects employed for patrol larger provides increased security for an area.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicles operating in an autonomous mode based upon controller operation mode data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuhira and Cuddihy in view of  TRUNDLE et al., US 20170092109, herein further known as Trundle.

Regarding claim 6, the combination of Matsuhira and Cuddihy disclose all elements of claim 1 above including controller (Matsuhira, paragraph [0033], processor 12), and patrol plan (Matsuhira, paragraph [0035]).
However Matsuhira does not explicitly disclose wherein said mobile object has a light that illuminates the surroundings, and said controller is further configured to determine said patrol plan in such a way as to make the illumination by said light brighter in regions in which the illuminance is a lower illuminance than in regions in which the illuminance is a higher illuminance that is higher than the lower illuminance.
Trundle teaches a system wherein said mobile object has a light that illuminates the surroundings, and said controller is further configured to determine said patrol plan in such a way as to make the illumination by said light brighter in regions in which the illuminance is a lower illuminance than in regions in which the illuminance is a higher illuminance that is higher than the lower illuminance, (paragraph 71, the one or more drone detectors 380 may be assigned to one or more particular properties within a geographic location and may routinely collect surveillance footage during specified time periods (e.g., after dark) (i.e. illuminance is low), AND paragraph 37, alternatively, or in addition, the drone may use the 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Matsuhira by including mobile object has a light that illuminates the surroundings, and said controller is further configured to determine said patrol plan in such a way as to make the illumination by said light brighter in regions in which the illuminance is a lower illuminance than in regions in which the illuminance is a higher illuminance that is higher than the lower illuminance as taught by Trundle.
One would be motivated to modify Matsuhira in view of  Trundle for the reasons stated in Trundle paragraph [0008], providing security services to residential and commercial properties which can identify an emergency event to deploy one or more additional drones to the location, and [0187] effectively and efficiently operate the drone devices with respect to neighborhood.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicles operating in an autonomous mode based upon controller requirements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuhira and Cuddihy in view of BRADY et al., US 10308430, herein further known as Brady-2.

Regarding claim 7, the combination of Matsuhira and Cuddihy disclose all elements of claim 1 above including controller (Matsuhira, paragraph [0033], processor 12), and patrol plan (Matsuhira, paragraph [0035])’ and patrol in regions (paragraph [0055], patrol individual rooms). 
However Matsuhira does not explicitly disclose wherein said plurality of mobile objects include mobile objects having different sizes, said camera is further configured to acquire a road width as said information, and said controller is further configured to determine said patrol plan in such a way as to employ smaller mobile objects for patrol in regions in which the road width is a smaller road width than in regions in which the road width is a larger road width that is larger than the smaller road width.
Brady-2 teaches a system wherein said plurality of mobile objects include mobile objects having different sizes (column 7, lines 18-22, autonomous vehicles ( or automated vehicles) of the present disclosure may be vehicles having dimensions, masses or other indicators of size that may be selected on any basis), said camera (column 7, lines, 55-60) is further configured to acquire (column 7, lines, 3-5, capturing information or data such as imaging data a road width as said information (column 36, lines 10-20, vehicles may be selected on any basis or based on any factors, including but not limited to information or data regarding aspects of traditional transportation infrastructure within the region, e.g., locations and dimensions or other attributes of roads, sidewalks, crosswalks, bicycle or walking paths, bridges or trails) , and said controller is further configured to determine said patrol plan (column 36, line 13, vehicles may be selected on any basis or based on any factors) in such a way as to employ smaller mobile objects (column 36, lines 20-25, intrinsic or extrinsic information or data regarding the available autonomous vehicles, including but not limited to dimensions or  for patrol  in regions in which the road width is a smaller road width than in regions in which the road width is a larger road width that is larger than the smaller road width (column 36, lines 14-24, vehicles may be selected on any basis or based on any factors, including but not limited to information or data regarding aspects of traditional transportation infrastructure within the region, e.g., locations and dimensions or other attributes of roads, sidewalks, crosswalks, bicycle or walking paths, bridges or trails, (i.e. road widths) or non-traditional transportation infrastructure, e.g., locations and dimensions of parks, fields, forests, lots, clearings or other spaces, as well as intrinsic or extrinsic information or data regarding the available autonomous vehicles, including but not limited to dimensions or capacities of such vehicles (e.g., heights, lengths, widths).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Matsuhira by including include mobile objects having different sizes, said camera is further configured to acquire a road width as said information, and said controller is further configured to determine said patrol plan in such a way as to employ smaller mobile objects for patrol in regions in which the road width is a smaller road width than in regions in which the road width is a larger road width that is larger than the smaller road width as taught by Brady-2.
One would be motivated to modify Matsuhira in view of  Brady-2 for the reasons stated in Brady-2 column 6, lines 1-15, for more rapid and efficient delivery by autonomous vehicles. 
Additionally, the claimed invention is merely a combination of old, well known elements of vehicles operating in an autonomous mode based upon data acquired by sensors, and in the combination each element merely would have performed the same function as it did separately, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669            

/JESS WHITTINGTON/Examiner, Art Unit 3669